United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

      ___________

      No. 07-2441
      ___________

United States of America,               *
                                        *
      Plaintiff - Appellee,             *
                                        *
      v.                                *
                                        *
Emanuel Carlos Camacho,                 *
                                        *
      Defendant - Appellant.            *

      ___________
                                            Appeals from the United States
      No. 07-2536                           District Court for the
      ___________                           District of Nebraska.

United States of America,               *
                                        *
      Plaintiff - Appellee,             *
                                        *
      v.                                *
                                        *
Randy A. Knaub,                         *
                                        *
      Defendant - Appellant.            *
      ___________

      No. 07-2538
      ___________

United States of America,                 *
                                          *
      Plaintiff - Appellee,               *
                                          *
      v.                                  *
                                          *
Jeffrey Leonard Romero,                   *
                                          *
      Defendant - Appellant.              *
                                     ___________

                               Submitted: April 14, 2008
                                  Filed: February 11, 2009
                                   ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON, and MELLOY, Circuit Judges.
                              ___________

JOHN R. GIBSON, Circuit Judge.

       Emanuel Camacho, Randy Knaub, and Jeffrey Romero were jointly indicted on
a single count each of conspiracy to distribute a controlled substance in violation of
21 U.S.C. § 846. Each was convicted; Camacho and Knaub for conspiracy to
distribute marijuana and cocaine, and Romero for conspiracy to distribute marijuana.
All three argue on appeal that the district court1 erred by failing to find a violation of
a sequestration order with respect to the government’s two primary witnesses.
Camacho and Knaub assert that the district court abused its discretion in allowing


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.

                                           -2-
those same witnesses’ hearsay statements to be admitted as the testimony of co-
conspirators. Camacho also argues that the district court erred in admitting certain
expert testimony, in failing to investigate alleged juror misconduct, in refusing to
grant his new trial motion, and in calculating his sentencing guideline range. We
affirm.

       Doug and Lindsey Yoder were the government’s primary witnesses at trial,
providing details about four trips they made from Greeley, Colorado to Lincoln,
Nebraska to transport marijuana and cocaine. Doug had been selling marijuana in
Greeley for a year and a half before March 2005, when the conspiracy in this case was
formed. Doug’s main supplier was Jeffrey Romero, from whom he obtained one to
three pounds of marijuana every three to four days. In March 2005, Romero
introduced Doug to Emanuel Camacho because Doug and Camacho both owned pit
bulls and Romero knew they were interested in breeding their dogs. After they met,
Camacho asked Doug if he wanted to sell opium that Camacho would front. Doug
was interested and began offering opium to his regular marijuana customers. He
became indebted to Camacho as he had more difficulty selling the opium, and
Camacho proposed that Doug transport drugs to Camacho’s father, Phillip Camacho,
in Lincoln as a way of working off his debt. Doug met Phillip Camacho and they
agreed that Phillip would pay Doug’s expenses for the trips but nothing beyond that.
Doug’s compensation would be in the form of his debt to Camacho being reduced.
Romero also met with them because he was going to supply the marijuana that Doug
would be transporting. About three days after this meeting, Camacho called Doug to
say that the first package would be ready soon.

      On May 19, 2005, Doug obtained a rental car and went to Camacho’s house to
pick up the package, which was gift-wrapped. Doug, Lindsey, and her son then drove
to Lincoln. After arriving at a Burger King in Lincoln to which Camacho had
provided directions, Doug called Phillip who told him to find a motel. Doug found
a motel and Phillip later met him there. From the motel, Doug followed Phillip to a

                                         -3-
salvage business where they met Randy Knaub. Phillip and Doug retrieved the gift-
wrapped package from the rental car and went inside. Knaub and Phillip opened the
package in front of Doug. It contained marijuana, which they weighed. Although
Doug did not see the weight on the scale or hear a number, he estimated that the
marijuana weighed five pounds. Phillip expressed some concern about the quality but
not the quantity of the marijuana, and Doug was then free to leave. Before Doug
returned to Greeley, Phillip told him he should plan on making another trip within
thirty days. Doug received $700 from Phillip for his rent in connection with this first
trip, and Camacho deducted $200 from what Doug owed him and gave Doug $200 in
expense money.

       The Yoders’ second trip to Lincoln was on June 4, and it followed the same
pattern as the first trip beginning with Doug picking up a gift-wrapped package in
Greeley from Camacho. When Phillip opened the package, he was unhappy with the
quality of the marijuana it contained and he accused Doug of having switched
packages. Doug urged Phillip to call his son to verify that the package was the
original one that Camacho had marked with X’s over the seams to reveal if it had been
opened. After making the call, Phillip apologized to Doug and asked him to bring
higher quality marijuana the next time. He then sold Doug an ounce of cocaine and
told Doug that his partner Knaub, whom Doug had met on his first trip, wanted to talk
to Doug about also supplying him with drugs. Doug told Phillip that he was not
interested in dealing with Knaub. Before Doug left, Phillip gave him $850 to cover
his rent and his expenses for the trip.

     Doug made arrangements for a third trip with Romero, Camacho, and Phillip.
Romero was to deliver ten pounds of marijuana, and Romero and Camacho told Doug
he would also be taking a second package. Doug was to be involved in transferring
money for the first time. On July 14, Doug and Lindsey left for Lincoln after picking
up two gift-wrapped packages from Camacho. The following day they went to
Knaub’s business with Phillip. Knaub opened the packages which contained a total

                                         -4-
of ten pounds of marijuana and a half kilo of cocaine. Knaub weighed the cocaine,
gave half to Phillip, and took the other half along with the marijuana to another room.
Knaub handed Doug an envelope with money in it, which was what Romero had told
Doug to expect. Doug counted the money and found it was $100 short of the $3000
he had expected. Knaub was unable to get any more money, and in response to
Doug’s concern that he would be blamed for the shortage, Phillip made a phone call
and assured Doug that everything would be alright. The Yoders returned to Greeley
the following day and Doug delivered the money envelope to Romero.

       About a week after his return, Doug had a conversation with Romero in which
Romero urged him to stop his trips to Lincoln and said that he was no longer going
to deal with Camacho or Phillip. Doug had already decided that a fourth trip would
be his last because by then he would have paid off his $800 debt to Camacho at the
agreed-upon rate of $200 per trip. Camacho called Doug on August 14 and Doug and
Lindsey went to his house and retrieved another gift-wrapped package. They drove
to Lincoln, arriving late, and Doug called Phillip from a motel the next morning.
Phillip came to the motel and told Doug to arrange to have his room another night
because Phillip had engaged a stripper and he wanted to spend some time with her.
Doug went to the front desk to make the arrangements and to ask for more towels.
When he returned to the room the stripper had arrived and Phillip had opened the
package, which contained a half kilo of cocaine. Phillip, the stripper, Doug, and
Lindsey all used cocaine and Doug and Lindsey also smoked marijuana that they had
brought. About forty minutes after the partying started, a maid brought some towels
to the room. Some time later there was another knock on the door, and Doug
answered it to find Lincoln police officers who said they were investigating the smell
of narcotics. The officers eventually entered the room and found the opened package.
An officer asked Phillip’s permission to look in it and, after seeing its contents, placed
everyone in the room under arrest.




                                           -5-
       Doug was incarcerated for a few months, but Lindsey was released the
following day. She went home to Greeley for a time and returned to Lincoln in early
October 2005. Doug entered into plea agreements in December 2005 with state and
federal prosecutors in which he pled guilty and was sentenced to five years’ probation
in state court for one count of delivery of cocaine. No federal charges were filed
against him, but in return he was to cooperate with the investigation and testify if need
be. Lindsey also entered into an agreement with federal prosecutors in which she
agreed to cooperate with law enforcement in return for not being charged.

        Camacho, Romero, and Knaub were jointly tried in December 2006, but that
trial ended in a mistrial. A second jury trial ended with all three being convicted of
one count of conspiracy to distribute narcotics. Camacho was sentenced to 121
months’ incarceration, Knaub to 63 months, and Romero to 40 months.

                                           I.

       Doug and Lindsey Yoder’s testimony comprised the bulk of the government’s
case in chief, with Doug being the first of the two to testify. Neither was present in
the courtroom during the other’s testimony. At the beginning of Lindsey’s cross-
examination by Romero’s counsel, however, it became clear that she and Doug had
discussed their testimony with each other and that she had refreshed his memory on
some details. She admitted that the prosecutor had told her not to discuss her
testimony with her husband and that she had knowingly ignored the admonition. All
three defense counsel moved to strike the Yoders’ testimony, and Camacho’s counsel
made an alternative motion for a mistrial. The relief they requested was for what they
asserted to be a violation of the court’s sequestration order entered at the beginning
of the trial. The prosecutor expressed her belief that a violation had occurred as well,
but she argued that neither witness’s testimony had been affected by their
conversations.



                                          -6-
       Although the parties referred to a sequestration order, the record reveals that the
district court entered no such order. Before the jury was chosen, Knaub’s counsel
twice made what he referred to as a formal motion to sequester the trial witnesses.
The court did not respond the first time, but the second time the district court granted
the motion. The prosecutor asked that it be reciprocal, and the court agreed. Knaub’s
counsel asked for a possible exception in that he wanted his investigator to be present
as his case agent even though that person may later testify. The court granted the
exception and extended the same ruling to the government’s case agent.

       The colloquy between the lawyers and the district court shows that although the
defense requested a sequestration order at the beginning of the trial, the parties
intended only to gain the exclusion of witnesses from the courtroom while others were
testifying. The district court pointed out the difference in its mid-trial ruling and
stated that it had taken the defense request to be for an order of exclusion. The court
noted that it had not specifically told any witness not to discuss his or her testimony
with anyone else (except for telling Lindsey after the issue came to light), and placed
the fault on itself and the lawyers for not being “explicit enough and insistent enough
that each witness understand the necessity of not discussing the testimony.” The court
acknowledged the prosecutor’s admonition to Doug and Lindsey but concluded that
it was not tantamount to a directive from the court. Accordingly, the court refused to
exclude their testimony, finding that neither had admitted to altering his or her
testimony because of conversations with the other. The district court denied the
motions.

       We review a district court’s rulings regarding sequestration orders for abuse of
discretion, granting wide latitude to the court and requiring the moving party to show
prejudice. United States v. Vallie, 284 F.3d 917, 921 (8th Cir. 2002); United States
v. Sykes, 977 F.2d 1242, 1245 (8th Cir. 1992). The defendants argue that they were
prejudiced because their ability to test the witnesses’ veracity through cross-
examination was compromised. However, they offer no record evidence to support

                                           -7-
their allegation. After allowing questioning by defense counsel to probe whether the
Yoders’ testimony had been influenced by their conversations with each other, the
district court noted that neither witness admitted to having “fashioned something so
that the other would testify in a certain way. None has – has said that any specific
thing which they talked about was of a nature that I could say is likely to have spurred
the other to testify in a certain way.” The court allowed defense counsel to continue
cross-examining Lindsey about her conversations with Doug during the trial, thereby
affording the jury the opportunity to further assess their credibility.

       The district court did not abuse its discretion in its finding that the Yoders had
not violated a sequestration order because such an order had not been entered. See
United States v. Smith, 578 F.2d 1227, 1235 (8th Cir. 1978) (sequestration order
extended only to excluding witnesses from courtroom and thus no violation occurred
when a police officer took notes during trial and relayed the information to other
officers waiting to testify on government’s behalf). Accordingly, no error occurred
in denying the motions to exclude their testimony or for mistrial.

                                           II.

       Camacho and Knaub argue that the district court erred in finding that a
conspiracy had been established by a preponderance of the evidence such that co-
conspirator statements were admissible, because the only evidence offered to establish
a conspiracy was the compromised testimony of the Yoders. We will affirm the
district court’s ruling absent clear and prejudicial abuse of discretion. United States
v. McCracken, 110 F.3d 535, 542 (8th Cir. 1997).

      The district court conditionally admitted statements asserted by one or more
witnesses to have been made by Camacho, Knaub, Romero, Phillip Camacho, and
Doug and Lindsey Yoder pursuant to Rule 801(d)(2)(E) of the Federal Rules of
Evidence, which creates an exception to the hearsay rule for statements of co-

                                          -8-
conspirators. At the conclusion of the government’s case in chief, the district court
made findings pursuant to United States v. Bell, 573 F.2d 1040 (8th Cir. 1978), that
the government had proved by a preponderance of the evidence that: 1) each of the
statements offered in evidence, asserted to have been made by one of the defendants
and objected to as hearsay, was made by a member of the conspiracy; 2) the
statements were made during the course of and in furtherance of the conspiracy; and
3) the statements were admissible as evidence against each of the defendants under
Rule 801(d)(2)(E).

       Neither Camacho nor Knaub specify which co-conspirator statements they
contend should have been excluded. The district court made the appropriate Bell
inquiry and we cannot say that its findings are erroneous, including the finding that
the Yoders were co-conspirators. We have already rejected the argument that their
testimony should have been stricken. Accordingly, the Yoders’ statements that
discussed the supply source for the marijuana and cocaine and identified the
defendants’ various roles in the conspiracy are properly considered statements made
in furtherance of the conspiracy. United States v. Davis, 457 F.3d 817, 825 (8th Cir.
2006), cert. denied, 549 U.S. 1258 (2007). The district court’s ruling was not an
abuse of discretion.

                                          III.

       Camacho, Knaub, and Romero each challenge the sufficiency of the
government’s evidence to sustain convictions against them. We review the
sufficiency of the evidence de novo and will uphold the jury’s verdict if substantial
evidence supports it, considering the evidence in the light most favorable to the
verdict and accepting all reasonable inferences as established. United States v. Cruz,
285 F.3d 692, 697 (8th Cir. 2002). The government must prove three elements to gain
a conviction for conspiracy to distribute a controlled substance: 1) the existence of an
agreement to achieve an illegal purpose; 2) the defendant’s knowledge of the

                                          -9-
agreement; and 3) the defendant’s knowing participation in the agreement. United
States v. Smith, 487 F.3d 618, 620 (8th Cir. 2007).

       Camacho argues in general terms that the government failed to introduce
evidence sufficient to link him to any criminal activity and he assails the Yoders’
credibility. The record is replete with detailed testimony of each of the four trips the
Yoders took to Lincoln to transport marijuana and cocaine supplied by Camacho in
Greeley. The venture began as a way for Doug to pay off his drug debt to Camacho,
and Camacho remained intimately involved in the conspiracy from beginning to end.
The quantum of evidence was sufficient, and scrutinizing the credibility of witnesses
is generally not grounds for reversal in a sufficiency challenge because it is the jury’s
job to assess credibility. United States v. Bower, 484 F.3d 1021, 1025-26 (8th Cir.
2007); United States v. Barajas, 474 F.3d 1023, 1026 (8th Cir. 2007).

      Knaub also bases his sufficiency challenge in large part on the Yoders’
credibility, and thus it too falls short. Knaub was one-half of the partnership that was
on the receiving end of the Yoders’ deliveries. He and Phillip were together when
Doug made the first and third deliveries, and Knaub participated in opening the
packages and weighing the marijuana and cocaine. During the second trip, Phillip told
Doug that Knaub was interested in having Doug supply him directly with drugs, but
Doug declined. Taken as a whole, the evidence was sufficient to establish that Knaub
was part of the conspiracy.

      Romero concedes that the government successfully proved the existence of the
conspiracy and Romero’s knowledge of it, but he challenges the sufficiency of the
evidence that he was a participant.2 Doug Yoder testified that Romero had been his

      2
        Romero lists a number of instances in which Doug and Lindsey provided
different accounts of various details of the deliveries in an effort to undermine the
jury’s findings. While we do not review credibility determinations on appeal, the
differences in their testimony works against the defendants’ argument in Section I,

                                          -10-
main supplier of marijuana, providing him with one to three pounds every three or
four days. Romero introduced Doug to Camacho, and when Camacho asked Doug to
begin trafficking marijuana to his father in Lincoln, Doug contacted Romero to alert
him that he would be needing greater quantities of marijuana. According to Doug,
Romero was the source of the marijuana for his first and third trips to Lincoln, with
the third trip being a delivery of ten pounds. In addition, Romero gave Doug
directions about payment for the drugs and gave Doug $700 in rent money before the
fourth trip where Doug was supposed to call Romero once he arrived in Lincoln. We
conclude that substantial evidence exists to support the jury’s finding that Romero was
a participant in the conspiracy.

                                           IV.

       Camacho alone raises four additional issues. First, he argues that the
government should not have been allowed to introduce expert testimony from a
chemist on the substances seized from the Yoders’ hotel room during their last trip to
Lincoln. He asserts that the government gave no notice of its intent to use an expert
witness to testify to lab test conclusions under Federal Rule of Criminal Procedure
16(a)(1)(G), and alleges that the district court erred in refusing to grant him relief for
the failure pursuant to Rule 16(d)(2). We review the district court’s ruling concerning
the admissibility of expert testimony for abuse of discretion. United States v. Ortega,
150 F.3d 937, 943 (8th Cir. 1998).

      The objection to this testimony originally came from Knaub’s counsel, who
conceded that the government had provided a proposed stipulation as to the expert’s
testimony and copies of lab results before the first trial some three months earlier. His
objection was based only on the lack of notice, and Camacho’s counsel did not object



supra, that the couple’s conversations during trial allowed them to coordinate their
testimony.

                                          -11-
on any additional ground. “A defendant asserting reversible error under Rule
16(a)(1)(G) must demonstrate prejudice resulting from the district court’s decision to
admit the contested testimony.” United States v. Kenyon, 481 F.3d 1054, 1062 (8th
Cir. 2007). Camacho neither demonstrated nor alleged prejudice, and concomitantly
the district court did not abuse its discretion in admitting the chemist’s expert
testimony.

       Camacho next argues that the district court erred in refusing to investigate
alleged juror misconduct in the form of sharing notes and discussing the evidence
during a recess in the trial. On the third morning of trial, Knaub’s counsel announced
that he had received a report that a juror showed his or her notes to another juror
during the previous afternoon’s proceedings and that one juror was overheard
discussing the evidence with another juror during a break. Camacho’s counsel asked
that the person who made these observations be required to identify the jurors
involved so that they could be questioned to learn if egregious conduct had occurred.
The district court noted that it had instructed the jurors not to talk to each other and,
because there was no indication that egregious conduct had occurred, proposed to
handle the situation by reminding them again. Camacho instead moved for a mistrial,
which the district court denied. When the jurors entered the courtroom, the district
court read again the portion of its instructions that directed them not to talk about the
case with anyone, including each other, until the case had been submitted.

       We will affirm a district court’s decision whether to conduct an evidentiary
hearing over allegations of juror misconduct absent an abuse of discretion. United
States v. Wintermute, 443 F.3d 993, 1002 (8th Cir. 2006). “Speculation and
unsubstantiated allegations do not present a colorable claim of outside influence of a
juror,” id. at 1003, and absent such a claim no hearing is required, see id. at 1002.
Camacho raises no colorable claim of impropriety and no abuse of discretion
occurred.



                                          -12-
       Third, Camacho asserts that the district court should have granted his new trial
motion pursuant to Rule 33 of the Federal Rules of Criminal Procedure because Doug
and Lindsey Yoder were not credible witnesses. Rule 33 allows a new trial “if the
interest of justice so requires,” and Camacho alleges that permitting incredible
witnesses to testify was a miscarriage of justice. His argument can be restated as
saying that there was a lack of credible evidence, and a new trial motion based on
insufficiency of the evidence is to be granted only if the weight of the evidence is
heavy enough in favor of acquittal that a guilty verdict may have been a miscarriage
of justice. United States v. Lacey, 219 F.3d 779, 783 (8th Cir. 2000). New trial
motions based on the weight of the evidence are generally disfavored, United States
v. Campos, 306 F.3d 577, 579 (8th Cir. 2002), but the district court is permitted to
weigh the evidence and evaluate the witnesses’ credibility in its ruling. Lacey, 219
F.3d at 783-84. If it denies the motion we review for clear and manifest abuse of
discretion. Id.

       The district court reviewed the evidence including wire transfers of money,
records of telephone calls between co-conspirators, evidence seized from the search
of the motel room, and other documents and testimony. It also evaluated the Yoders’
credibility and concluded that no miscarriage of justice had occurred. Our review
reveals no abuse of discretion.

       Finally, Camacho argues that the district court erroneously calculated his
sentencing guideline range and that the evidence does not support a finding that he
was a manager or supervisor and thus subject to an enhancement under U.S.S.G. §
3B1.1. We review the district court’s factual findings for clear error. United States
v. Mashek, 406 F.3d 1012, 1017 (8th Cir. 2005). Camacho contends that the evidence
was not sufficient to conclude by a preponderance that more than 100 kilograms of
marijuana were attributable to him. The district court considered the testimony at trial
to the effect that five pounds of marijuana were involved in each of the first two trips
and ten pounds in the third trip. The cocaine that was weighed by law enforcement

                                         -13-
was 445.99 grams. The district court recalled the accuracy of Doug’s estimate of the
quantity of cocaine in the third trip and fourth trips as compared to the actual weight
of the drug from the fourth trip and concluded that the conversion called for by
U.S.S.G. § 2D1.1 resulted in the equivalent of 187 kilograms of marijuana. Camacho
provides no evidentiary basis for his alternative figure of 99 kilograms, and we
conclude that the district court did not err.

       Camacho asserts that he should not have received a three-level increase as a
manager or supervisor because he was no more involved in the distribution of drugs
than were the Yoders and because his father was the decision-maker. He concedes,
however, that the terms manager and supervisor may be construed quite broadly under
U.S.S.G. § 3B1.1. United States v. Erhart, 415 F.3d 965, 973 (8th Cir. 2005). The
evidence shows that Camacho recruited Doug Yoder to make deliveries to his father
in Lincoln, Doug picked up the drugs from Camacho, and Camacho gave him
instructions for each trip. All of these are relevant factors, and we conclude that the
district court did not abuse its discretion in finding that Camacho was a manager or
supervisor.

                                          V.

     We affirm the district court’s judgments, including the challenged convictions
of Camacho, Knaub, and Romero, and Camacho’s sentence.
                     ______________________________




                                         -14-